      Case: 3:15-cv-00421-jdp Document #: 233 Filed: 01/07/19 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN


WILLIAM WHITFORD, et al.

        Plaintiffs,

v.
                                                  Case No. 3:15-CV-00421-jdp
BEVERLY R. GILL, et al.,

        Defendants;

and

THE WISCONSIN STATE ASSEMBLY,

        Intervenor-Defendant.



THE WISCONSIN ASSEMBLY DEMOCRATIC
CAMPAIGN COMMITTEE,

        Plaintiff,

v.
                                                  Case No. 3:18-CV-00763-jdp
BEVERLY R. GILL, et al.,

        Defendants;

and

THE WISCONSIN STATE ASSEMBLY,

        Intervenor-Defendant.


 THE WISCONSIN STATE ASSEMBLY’S UNOPPOSED MOTION FOR
 AN EXTENSION OF TIME TO FILE ITS REPLY BRIEF IN SUPPORT
         OF THE ASSEMBLY’S MOTIONS TO DISMISS
    Case: 3:15-cv-00421-jdp Document #: 233 Filed: 01/07/19 Page 2 of 3



         The Wisconsin State Assembly, through its attorneys, hereby moves for

an extension of the deadline to file its reply brief in support of the Assembly’s

motions to dismiss (Whitford ECF No. 224; ADCC ECF No. 27) until after the

Court rules on the Assembly’s pending Emergency Motion to Stay (Whitford

ECF No. 230; ADCC ECF No. 32).

         For the reasons stated in the Assembly’s Emergency Motion to Stay, a

stay of this matter is warranted in light of the Supreme Court’s pending

resolution of Common Cause and Benisek. Extending the Assembly’s reply

brief deadline until after this Court evaluates the Assembly’s motion to stay is

likewise warranted to avoid wasting the Court’s and the Assembly’s time and

resources.

         Accordingly, the Assembly respectfully requests that the Court issue an

order postponing the deadline for the Assembly to file its reply brief until after

the Court has ruled on the Assembly’s Motion to Stay. In the event the Court

denies the Motion to Stay, the Assembly requests that the Court order the

reply brief due one week from its denial of the Motion to Stay.

         Counsel for plaintiffs have advised that they do not oppose this motion,

“provided it does not delay the discovery and trial dates and deadlines set by

the Court.” Postponing the Assembly’s reply brief will not affect these other

dates.

         Counsel for defendants have advised that they do not oppose this

motion.
Case: 3:15-cv-00421-jdp Document #: 233 Filed: 01/07/19 Page 3 of 3



  Respectfully submitted this 7th day of January 2019.


                              BARTLIT BECK LLP

                              /s/ Adam K. Mortara
                              Adam K. Mortara, SBN 1038391
                              Joshua P. Ackerman
                              54 W. Hubbard Street
                              Chicago, IL 60654
                              Ph. 312-494-4400
                              Fax 312-494-4440
                              adam.mortara@bartlitbeck.com
                              joshua.ackerman@bartlitbeck.com


                              BELL GIFTOS ST. JOHN LLC

                              /s/ Kevin St. John
                              Kevin St. John, SBN 1054815
                              5325 Wall Street, Suite 2200
                              Madison, WI 53718-7980
                              Ph. 608-216-7990
                              Fax 608-216-7999
                              kstjohn@bellgiftos.com

                              Attorneys for Wisconsin State Assembly




                                 2
